Citation Nr: 0932392	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-38 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for left shoulder 
subluxation.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1991 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
May 2005.  A statement of the case was issued in October 
2005, and a substantive appeal was received in November 2005.

The Board notes that adjudication of the Veteran's claim on 
appeal of entitlement to service connection for joint pain, 
to include as due to undiagnosed illness, has included 
consideration of any theory of direct service connection 
presented by the record for a current joint disability.  In 
this case, the Board finds below that service connection is 
warranted for the specific disability of left shoulder 
subluxation.  Thus, the issue of entitlement to service 
connection for left shoulder subluxation has been separately 
set out, as reflected above.

The Board also notes that the Veteran's appeal, as presented 
on the original October 2005 statement of the case, 
originally included additional issues on appeal.  Of the 
seven issues originally on appeal, the Veteran expressly 
withdrew four of them in a signed statement dated in June 
2006.  Thus, the three remaining issues, plus the added issue 
set out separately by the Board as discussed above, are on 
appeal at this time and addressed in this decision.


FINDINGS OF FACT

1.  The appellant is not shown to have engaged in combat.

2.  The appellant has not responded to a request to provide 
sufficiently specific information to allow verification of 
any in-service stressor events, and the evidence of record 
does not otherwise indicate that the Veteran has sufficiently 
identified any verifiable in-service stressor events causally 
related to PTSD.

3.  No claimed in-service stressors have been corroborated by 
official military records or any other credible supporting 
evidence.

4.  PTSD was not manifested during active duty service, nor 
is any current PTSD otherwise shown to be related to such 
service.

5.  Service connection for PTSD is not in effect, thus the 
Veteran's claim of entitlement to service connection for a 
chronic headache pathology on a secondary basis must be 
denied as a matter of law.

6.  A chronic headache pathology was not manifested during 
the Veteran's active duty nor within a year thereafter, nor 
is any chronic headache pathology otherwise related to such 
service.

7.  Each of the Veteran's complaints of joint pain has been 
attributed to at least one known clinical diagnosis.

8.  The Veteran's current left shoulder subluxation was 
incurred during the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
Veteran's active duty service.  38 U.S.C.A §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2008).

2.  A chronic headache pathology was not incurred in or 
aggravated by the Veteran's active duty service, nor has any 
chronic headache pathology been caused or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

3.  The criteria for entitlement to service connection for an 
undiagnosed disability manifested by joint pain have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).

4.  The Veteran's current left shoulder subluxation was 
incurred as a result of the Veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought with regard to the claims on appeal in 
letters sent in May 2004 and July 2004.  Moreover, in these 
letters, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that these letters were sent to the appellant 
prior to the April 2005 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, effectively timely letters sent in March 2006, 
September 2006 and October 2007 provided the notice 
contemplated by Dingess.  The appellant was provided with 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted, and these letters explained how VA determines 
disability ratings and effective dates.  The September 2006 
and October 2007 letters were sent to the appellant prior to 
the most recent RO readjudication of this case in connection 
with the issuance of the December 2008 supplemental statement 
of the case.  The notice was therefore effectively timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA have been obtained.  The Veteran 
has been provided with a VA examination to evaluate the 
nature and etiology of his complaints of joint symptoms, and 
the January 2006 VA examination report is of record.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

The Board acknowledges that no VA examination report is of 
record with an etiology opinion specifically addressing the 
issues of entitlement to service connection for PTSD and for 
migraine headaches on appeal.  However, VA medical 
examination is not warranted concerning those issues in this 
case.  In disability compensation (service connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Simply stated, the standards of McLendon are not met for 
these issues as the evidence of record fails to establish 
that any stressor event during service nor any pertinent 
injury or symptoms related to PTSD or headaches during 
service.  There is no credible evidence that PTSD or a 
headache pathology had onset in service or are otherwise 
related thereto.  The Veteran's service separation 
examination report also shows that medical professionals 
found no pertinent clinical abnormalities upon inspection of 
the Veteran at the conclusion of his active service, and the 
Veteran himself denied any history of pertinent symptoms at 
separation.  The Board finds that the evidence does not 
establish that any pertinent event, injury, or disease 
occurred in service, the evidence shows that the Veteran 
concluded active service with no symptoms or clinical signs 
of any pertinent disability, and no pertinent chronic 
disability is shown to have manifested for many years 
following service.

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.



Analysis

The Veteran claims entitlement to service connection for 
various disabilities.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, arthritis, and psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

PTSD

The Veteran is claiming entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).

In claims for service connection for PTSD, the Board must 
determine whether the veteran has been properly diagnosed as 
having PTSD and currently suffers from PTSD associated with a 
specific corroborated in-service stressor event.  In this 
case, the Veteran has presented no evidence of a competent 
diagnosis of PTSD.  The record is significant only for a 
March 2005 VA clinical record reiterating the Veteran's 
report of a prior PTSD diagnosis.  This evidence, in and of 
itself, does not establish a current PTSD diagnosis.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional.")

However, the primary deficiency in the Veteran's claim of 
entitlement to service connection for PTSD is the absence of 
any verified stressor linking any possible PTSD pathology to 
service.  The Veteran has been unable to provide sufficiently 
specific information to allow for verification of any in-
service stressor event.  The Veteran has simply not responded 
to the RO's notice explaining the necessity to identify at 
least one stressor event during service which may be verified 
and possibly causally linked to a current PTSD pathology.

The Veteran's June 2004 filing of his claim of entitlement to 
service connection for PTSD does not specify any stressor 
event information.  The July 2004 VCAA letter sent to the 
Veteran in connection with the PTSD claim requested that he 
"[c]omplete the enclosed questionnaire" to provide needed 
"specific details of the combat related incident(s) that 
resulted in post traumatic stress disorder (PTSD)."  The 
Veteran never responded with the requested information.

The only available evidence of record reflects the Veteran's 
report of serving aboard an aircraft carrier during the 
Persian Gulf War, and having worked on a crash and salvage 
team.  This is insufficient information to corroborate any 
claimed stressor.

Furthermore, there is no contemporaneous evidence of any 
manifestations of PTSD in the service treatment records.  The 
Veteran's service treatment records reflect that no acquired 
psychiatric disability manifested during service.  There is 
no indication suggestive of pertinent symptomatology, 
treatment, or diagnosis during service, including in the 
Veteran's September 1995 service separation examination 
report which shows medical professionals found no psychiatric 
abnormality.  In a September 1995 medical history 
questionnaire, the Veteran himself also denied any history of 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  This probative contemporaneous 
evidence, featuring the Veteran's own statements and the 
determinations of medical professionals, strongly suggest 
that the Veteran did not manifest symptoms of PTSD during 
service.

As noted above, the Veteran has not provided any description 
or any corroborating evidence of any stressor incident, and 
has not identified the time and place of any such incident 
with sufficient specificity to permit a viable verification 
attempt.  Service connection for PTSD may only be warranted 
with demonstration of a corroborable specific in-service 
stressor.  Regardless of whether the Veteran served in a 
combat region, this fact alone does not constitute a specific 
stressor for which service connection may be granted.  The 
Board emphasizes that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a claim of 
service connection for PTSD.  A stressor must consist of an 
event during service.  Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993).

The Veteran's service personnel records do not reflect any 
combat-specific decorations, and the evidence of record does 
not otherwise demonstrate that the Veteran engaged in combat 
with enemy forces.  The evidence of record is not sufficient 
to demonstrate that the Veteran actually participated in 
combat in the capacity contemplated by 38 C.F.R. § 3.304(f).  
The fact that the Veteran does not benefit from the 3.304(f) 
presumption in this case only means that the Board cannot 
accept the Veteran's uncorroborated lay statements as 
sufficient evidence of the occurrence of a stressor event 
which is claimed to have caused PTSD.  The outcome of this 
case could be different if the Veteran identified a specific 
event and provided evidence to corroborate such an event 
which meets the applicable criteria and is determined by 
competent medical evidence to be a causal PTSD stressor.  The 
Board has no authority in this case to grant service 
connection for PTSD without a single identified specific 
stressor event verified by corroborating evidence.

The Board also notes that a July 2004 letter sent to the 
appellant by the RO notified the Veteran of the need to 
provide VA with specific details of a stressful event.  The 
Veteran did not reply to this letter.  An April 2008 RO 
memorandum shows a formal finding of a lack of information 
required to verify stressors in connection with the PTSD 
claim.  The RO was unable to initiate a viable search for 
corroborating evidence which might assist the Veteran, 
because the Veteran has not provided sufficiently specific 
information as to the time and place of claimed stressor 
events.

In this case, the law simply does not offer any basis for 
granting service connection for PTSD without a specific and 
corroborated stressor event.  To the extent that the Veteran 
contends that he suffers from PTSD due to combat or other 
stressor events in service, the evidence does not demonstrate 
that the Veteran engaged in combat and, thus, corroborating 
evidence is required to verify a stressor event.  The only 
evidence of any in-service stressors is, however, contained 
in the Veteran's vague assertion that he is entitled to 
service connection for PTSD.  Consequently, absent probative 
supporting evidence to corroborate the occurrence of a 
specific stressor-event, an essential element for a grant of 
service connection for PTSD is not established.  In view of 
the foregoing, the Board is compelled to conclude that the 
preponderance of the competent evidence is against service 
connection for PTSD.  Thus, the benefit-of-the-doubt rule is 
not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board acknowledges that the Court of Appeals for Veterans 
Claims (Court) recently found that the use of 'condition(s)' 
in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single 
claim can encompass more than one condition and that an 
appellant can reasonably expect that alternative current 
conditions within the scope of the filed claim will be 
considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
Board notes that the record indicates that the Veteran may 
currently be diagnosed with depression; however, a claim of 
entitlement to service connection for depression has been 
previously adjudicated and is not on appeal at this time.  
The April 2005 RO rating decision separately denied claims of 
entitlement to service connection for depression and for 
PTSD, claims which the Veteran raised separately in April 
2004 (depression) and May 2004 (PTSD).  Thus, the Veteran is 
clearly aware of the separate diagnoses and the distinction 
between the conditions contemplated in separate claims and 
separate issues.  The Veteran's May 2005 notice of 
disagreement specifically identifies which among the issues 
in the April 2005 RO rating decision he wished to appeal; he 
specified "PTSD" and makes no reference to the denial of 
service connection for depression.  Thus, the Board does not 
find that the distinctly set out claim of entitlement to 
service connection for depression is in appellate status; the 
Board will not consider entitlement to service connection for 
depression in this decision.

Migraine Headaches

The Veteran contends that he is entitled to service 
connection for migraine headaches, alleged to be secondary to 
PTSD.

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.   Allen v. 
Brown, 7 Vet. App. 439 (1995).

With regard to the Veteran's contention that his claimed 
migraine headaches may be caused or aggravated by his claimed 
PTSD, the Board notes that the Veteran has not been service 
connected for PTSD; thus, service-connection on this 
secondary basis is barred as a matter of law.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

There is otherwise no medical evidence of in-service 
incurrence of migraine headaches nor any etiological 
relationship between any current migraine headaches and his 
military service.  There are no documented instances of any 
complaints or treatment for any pertinent symptoms suggestive 
of a headache pathology nor any diagnosis of a headache 
pathology in the Veteran's service treatment records.  
Significantly, the Veteran's complete September 1995 
separation examination report shows all pertinent findings to 
be clinically normal including with express regard to the 
head and neurological system; separately, a September 1995 
medical history questionnaire completed by the Veteran shows 
that he expressly denied any history of "[f]requent or 
severe headaches."  There are no suggestions of a headache 
pathology during service.  There is also no contemporaneous 
evidence in the record with any suggestion of a headache 
pathology manifesting for a number of years following the 
Veteran's discharge.

Because there is no competent evidence suggesting a causal 
link between the Veteran's headaches and the Veteran's 
service, nor any evidence of headache pathology manifesting 
during service, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a headache pathology on a direct basis.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In so deciding, the Board has considered the Veteran's lay 
report of chronic headaches since service.  See VA 
examination report dated March 2005.  However, the Veteran 
also inconsistently reported a one year history of headaches 
to a VA clinician in January 2007.  As indicated above, he 
denied frequent or severe headaches on his separation 
examination.

The Board also finds that the Veteran's statements made at 
the time of separation bear the indicia of reliability, as 
being made contemporaneous in time to the time period in 
question and made in the context of ensuring that all chronic 
medical disabilities were detected upon his separation from 
service.  See generally LILLY'S: AN INTRODUCTION TO THE LAW 
OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

On the other hand, the Veteran's current allegations 
specifically contradict the statements he made upon his 
separation from service, and are clearly not corroborated by 
the STRs.  Additionally, his varying reports regarding the 
onset of his symptoms call into question the reliability of 
his recollection of events.  

In evaluating all of the evidence in the context of the 
record, the Board finds that the Veteran's allegations of in-
service onset and continuity of symptomatology for his 
claimed migraine headaches to be untrustworthy and entitled 
to no probative value.  To the extent that any probative 
value can be assigned, such value is overwhelmingly 
outweighed by his statements upon separation from service.  
This latter statement is more trustworthy and consistent with 
the overall evidentiary record, providing highly probative 
evidence against these claims.

Joint Pain (Including as Due to Undiagnosed Illness)

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include 'medically unexplained chronic 
multisymptom illness,' such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

The Veteran has previously had RO adjudication and final 
decisions of claims of entitlement to service connection for 
disabilities of the back, the left knee, the left ankle, the 
left clavicle, the right knee, and the right ankle.  Service 
connection is already in effect for disabilities of the low 
back, the left knee, the left ankle, and the left clavicle; 
service connection has been denied in prior final decisions 
for disabilities of right knee and the right ankle.  
Additionally, this Board decision grants service connection 
for a left shoulder disability (discussed below).

The Board does not interpret the current claim on appeal, 
involving a disability manifested generally by joint pain, as 
a petition to reopen the previously denied claims for 
specific joint disabilities; the Veteran has made no 
contention in this case suggesting a desire to reopen 
previously denied claims on direct theories of service 
connection; he advances this appeal on a theory of an 
undiagnosed pathology manifesting in generalized joint pain.

A January 2006 VA examination report is of record, detailing 
an examination conducted for the specific and express purpose 
of evaluating this issue on appeal.  The examination report 
is probative for this issue, showing comprehensive medical 
inspection of the Veteran to identify all objectively 
demonstrable joint pathologies, accounting fully for the 
Veteran's symptom complaints.  The examiner diagnosed a 
"healed clavicle fracture," "subluxation of the shoulder," 
"remote left knee injury," "remote soft tissue injury of 
the [left] ankle," and "remote injury to the low back with 
some MRI evidence of disk bulging."

The examiner states that "I believe that we have explained 
where the patient's current complaints are."  Significantly, 
this suggests that the indicated diagnoses cover all of the 
Veteran's symptom complaints.  Moreover, the Board notes that 
the diagnosed disabilities are all now recognized as service-
connected.  With the exception of the left shoulder 
subluxation, the January 2006 VA examination report finds 
that all the symptom complaints and diagnoses are part of 
previously service-connected disabilities.  Significantly, 
the examiner explains that "I believe the only new issue in 
the back, knee, ankle, and shoulder is the subluxation of the 
left shoulder..."  The left shoulder disability is now 
service-connected as a result of this Board decision, as 
discussed below.

All of these symptom complaints are shown in the January 2006 
VA examination report to be medically associated with 
clinical diagnoses and are therefore not due to undiagnosed 
illness.  Furthermore, additional consideration of service 
connection for these disabilities on a direct basis is 
unnecessary as the specifically diagnosed disabilities are 
each already service-connected (including the left shoulder 
subluxation discussed below).

The Board finds that service connection is not warranted for 
the Veteran's joint complaints based on an undiagnosed 
illness as each of the Veteran's current joint complaints has 
been attributed to a known diagnosis.  The January 2006 VA 
examination report contains the examiner's competent medical 
diagnostic impressions for each symptom complaint, and in 
each case the examiner attributed the symptoms to a diagnosis 
rather than undiagnosed disability.  There is no 
contradictory probative evidence of record to medically 
suggest that the Veteran has objective signs of disability 
that cannot be attributed to a known diagnosis.  The Board 
finds the preponderance of the evidence demonstrates that the 
Veteran's joint complaints have been attributed to known 
diagnoses.

Consideration of whether service connection may be warranted 
for the Veteran's diagnosed joint disabilities on any other 
basis is not necessary at this time.  Each diagnosed joint 
disability is associated with a pathology for which service 
connection is now already in effect.

Left Shoulder Subluxation

The only pertinent symptom complaint or objectively observed 
symptom presented at the January 2006 VA examination that was 
not already service-connected is that associated with the 
diagnosed left shoulder subluxation.

To the extent that the new aspect of left shoulder complaint 
is attributed to the specific diagnosis of "left shoulder 
subluxation," the symptoms are not manifestations of an 
undiagnosed illness, and do not provide evidence of any 
generalized undiagnosed illness manifesting in joint pain.  
The Board thus turns to consideration of service connection 
for the diagnosed disability of left shoulder subluxation on 
the direct basis of in-service incurrence.

The Veteran described to the examiner that the left shoulder 
subluxation he experiences began when he "was playing 
football in October of 1993 [during active service].  He was 
picked up by an opposing player and driven into the ground, 
such that he landed on his left shoulder, and the left side 
of his head."  The Board notes that the service treatment 
records partially verify this, documenting an October 1993 
left clavicle fracture.  Although the service treatment 
records do not specifically document and subluxation of the 
left shoulder associated with this injury at that time, the 
Board finds that resolving reasonable doubt in the Veteran's 
favor results in finding that the October 1993 injury was 
quite significant and the Veteran's account is roughly 
corroborated.  The Board notes that residuals of the 
fractured left clavicle are already service-connected.

The January 2006 VA examiner states that the current shoulder 
subluxation is "most likely, in my opinion, related to his 
injury, when he was thrown forcibly onto the left shoulder."  
Although the evidence is not entirely clear in this case, 
reasonable doubt may be resolved in the Veteran's favor on 
the basis of the evidence of record.  The Board believes that 
this competent January 2006 medical opinion reasonably 
supports a determination that the Veteran's currently 
diagnosed left shoulder subluxation is etiologically related 
to the partially corroborated in-service injury.

The record presents no evidence to substantially probatively 
contradict the medical evidence and findings discussed above.  
Although the evidence is not entirely clear, resolving the 
benefit of reasonable doubt in favor of the Veteran, the 
Board finds that service connection for left shoulder 
subluxation is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3.

Conclusion

The Board finds that the preponderance of the evidence is 
against service connection for each issue on appeal with the 
exception of the issue of entitlement to service connection 
for left shoulder subluxation.  Service connection for left 
shoulder subluxation is warranted, upon resolution of 
reasonable doubt in the Veteran's favor.

With regard to the disabilities for which service connection 
is denied in the above analysis, the Board acknowledges that 
the Veteran himself is asserting that he suffers from PTSD, a 
chronic headache pathology, and an undiagnosed illness that 
are causally linked to his service.  Medical evidence is 
generally required to probatively address questions requiring 
medical expertise; lay assertions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  The Board has 
carefully considered the Veteran's testimony.  In this case, 
however, the most probative evidence shows no in-service 
causation of such chronic disabilities; no contemporaneous 
evidence following service shows manifestations of such 
claimed disabilities during any presumptive period following 
service.  The lay testimony considered together with the 
probative and contemporaneous evidence shows that service 
connection is not warranted in this case for PTSD, a chronic 
headache pathology, or for an undiagnosed illness.  The 
preponderance of the most probative evidence weighs against 
service connection for these claims.

The Board has reviewed the entirety of the evidence of 
record, including additional VA treatment records.  The Board 
finds no evidence probatively contradicting the findings 
presented from the most probative evidence discussed above.  
Because the competent evidence shows that the claimed chronic 
disabilities of PTSD (with no verified stressor event), 
chronic headache pathology, and an undiagnosed illness were 
not incurred during the Veteran's service, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims of service connection for these 
disabilities.  Consequently, the benefit-of-the-doubt rule 
does not apply, and those claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).




ORDER

Service connection for left shoulder subluxation is 
warranted.  To this extent, the appeal is granted.

Service connection for PTSD is not warranted.  To this 
extent, the appeal is denied.

Service connection for migraine headaches is not warranted.  
To this extent, the appeal is denied.

Service connection for generalized joint pain, to include as 
due to undiagnosed illness, is not warranted.  To this 
extent, the appeal is denied.


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


